1
2
3                                                                    JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11
12
     DANNY EDWARD SMITH,                     ) No. 5:18-cv-02380-JDE
13                                           )
           Plaintiff,                        )
14                                           ) JUDGMENT OF REMAND
               v.                            )
15                                           )
     NANCY A. BERRYHILL, Acting              )
16   Commissioner of Social Security,        )
                                             )
17         Defendant.                        )
                                             )
18
19
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence 4
20
     of 42 U.S.C. § 405(g) and to Entry of Judgment (Dkt. 19, “Stipulation of Remand”),
21
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22
     captioned action is remanded to the Commissioner of Social Security for further
23
     proceedings consistent with the Stipulation of Remand.
24
25
26
     DATED: April 30, 2019
27                                               JOHN D. EARLY
28                                               United States Magistrate Judge
